Citation Nr: 1739977	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, fracture, right ankle, with degenerative arthritis of the ankle joints.




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to November 1988.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from  a March 2012 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for residuals of fracture, right ankle, with degenerative arthritis of the ankle joints.  He perfected a timely appeal to that decision.  

The Board notes that, in his substantive appeal (VA Form 9), received in December 2013, the Veteran requested a personal hearing at the local RO before a Veterans Law Judge (Travel Board hearing).  However, in a statement in support of claim (VA Form 21-4138), dated October 27, 2016, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704 (e) (2016).  

FINDING OF FACT

On October 27, 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he wished to withdraw his request for a hearing and his appeal as to the issue of entitlement to an increased rating for residuals of fracture, right ankle, with degenerative arthritis of the ankle joints.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a rating in excess of 10 percent for residuals, fracture, right ankle, with degenerative arthritis of the ankle joints, have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (c) (2016).  

In a statement in support of claim (VA Form 21-4138), dated October 27, 2016, the Veteran indicated that he wished to withdraw his request for a hearing as well as the claim for a rating in excess of 10 percent for residuals of fracture, right ankle, with degenerative arthritis of the ankle joints.  

As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.  


ORDER

The appeal for entitlement to a rating in excess of 10 percent for residuals, fracture, closed, distal radius, left upper extremity is dismissed.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


